VAUGHN, Judge.
Although the record on appeal was not docketed in this Court within the time provided by Rule 5 of the Rules of Practice in this Court, we have elected to consider the case upon its merits.
Defendant’s court appointed counsel asserts that the court erred in its findings of fact and conclusions of law based upon a voir dire examination held to determine the admissibility of statements made by defendant to a deputy sheriff while defendant was in jail. The deputy was taking another prisoner through the cellblock and saw defendant. The deputy stated to defendant, “you really scared us to death the other day by shooting at us.” Defendant replied voluntarily, “If you think you were scared you should have seen us. We were all scared to death.” Defendant told the deputy that one of his comrades was using a .32 caliber automatic pistol and defendant was using a .38 revolver. The court concluded that these voluntary statements were admissible. Other statements made by defendant were excluded by the court.
As to the court’s conclusion that the voluntary statements were admissible, volunteered statements are competent evidence. State v. Haddock, 281 N.C. 675, 190 S.E. 2d 208. Where, as here, findings of fact made by the trial judge upon voir dire as to the voluntariness of a statement are supported by competent evidence, the findings are conclusive on appeal. State v. Blackmon, 280 N.C. 42, 185 S.E. 2d 123; State v. Caldwell, 15 N.C. App. 342, 190 S.E. 2d 371.
Defendant also asserts that the court erred in admitting into evidence statements made by defendant to an FBI agent while defendant was in jail. In his statement, defendant volun*723tarily told the agent that he was in the getaway car during the chase and shootout. Defendant further commented on the chase and the two other men who were with him.
In voir dire, the court found the agent advised defendant of his constitutional rights, that defendant voluntarily executed a “waiver of rights” form, and that defendant voluntarily spoke with the agent about the incident. These findings were supported by competent evidence. Thus, the statements defendant made to the FBI were clearly voluntary and were, in every respect, competent evidence.
Defendant’s other assignments of error have been considered and are overruled.
No. error.
Judges Campbell and Britt concur.